THE THIRTEENTH COURT OF APPEALS

                                   13-20-00177-CV


             In the Matter of the Marriage of Tara Halla and Carl B. Halla


                                  On Appeal from the
                     25th District Court of Lavaca County, Texas
                         Trial Cause No. 2016-06-23311CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 14, 2021